Judgment, Supreme Court, New York County, entered August 17, 1972 granting petitioner’s application for a stay of arbitration, unanimously reversed, on the law, the stay vacated and the petition dismissed, with $40 costs and disbursements of this appeal to appellant. The acts complained of can be construed to fall within the proscription of either section 9 or subdivision (b) of section 10 of the Securities Exchange Act (US Code, tit 15, §§ 78i, 78j) (see Fischman v Raytheon Mfg. Co., 188 F2d 783; Klein v Spear, Leeds & Kellogg, 306 F Supp 743). Although the Statute of Limitations has expired with respect to section 9, since the remedies provided under the Securities Exchange Act are cumulative and not mutually exclusive (Schaefer r First Nat. Bank of Lincolnwood, 509 F2d 1287), appellant may still seek to enforce those rights which are not time-barred (Carr v Lipshie, 8 AD2d 330, affd 9 NY2d 983; Rotstein v Reynolds & Co., 359 F Supp 109; Maher v WiUiston & Beane, 280 F Supp 133). Concur—Markewich, J. P., Kupferman, Murphy, Tilzer and Nunez, JJ.